MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be
                                                                               Jul 30 2019, 9:54 am
regarded as precedent or cited before any
court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                   Attorney General of Indiana
Brooklyn, Indiana
                                                          Evan Matthew Comer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Gregory C. Snodgrass,                                     July 30, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-559
        v.                                                Appeal from the Vigo Superior
                                                          Court
State of Indiana,                                         The Honorable John T. Roach,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          84D01-1803-F2-927



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-559 | July 30, 2019                           Page 1 of 5
                                           Case Summary
[1]   Gregory Snodgrass (“Snodgrass”) pled guilty to Dealing in Methamphetamine,

      as a Level 2 felony,1 and received a sentence of eighteen years, with nine to be

      served on home detention and nine on formal probation. Snodgrass appeals the

      decision to revoke his home detention placement and commit him to the

      Indiana Department of Correction (“the DOC”). He raises a single issue:

      whether the commitment to the DOC, as opposed to an inpatient rehabilitation

      facility, is an abuse of discretion. We affirm.



                                Facts and Procedural History
[2]   On September 12, 2018, Snodgrass was placed on home detention. Among the

      conditions of his placement were that he must refrain from illegal drug use and

      submit to drug screens administered through Vigo County Community

      Corrections. On September 27, 2018, Snodgrass tested positive for

      methamphetamine. He was sanctioned with a twenty-four hour lockdown. On

      October 1 and October 30, 2018, Snodgrass again tested positive for

      methamphetamine. He was sanctioned with forty-two hour and seventy-two

      hour lockdowns, respectively. On November 29, 2018, December 6, 2018, and

      December 10, 2018, Snodgrass again tested positive for methamphetamine.




      1
          Ind. Code § 35-48-4-1.1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-559 | July 30, 2019   Page 2 of 5
[3]   On December 18, 2018, the State filed a petition to revoke Snodgrass’s

      placement. On January 9, 2019, the trial court conducted a placement

      revocation hearing and found Snodgrass had violated the terms of his direct

      placement. At a dispositional hearing on February 7, 2019, the trial court

      revoked Snodgrass’s placement and ordered him to serve nine years in the

      DOC. Snodgrass now appeals.



                                 Discussion and Decision
[4]   Snodgrass contends that the trial court erred in revoking his home detention

      placement and ordering him to serve nine years of his sentence in the DOC.

      Specifically, Snodgrass argues that the court did not consider alternatives and

      should have placed him in a facility to treat his admitted addiction to

      methamphetamine.


[5]   Community corrections is a “program consisting of residential and work

      release, electronic monitoring, day treatment, or day reporting.” Ind. Code §

      35-38-2.6-2. The standard of review of an appeal from the revocation of a

      community corrections placement mirrors that for revocation of probation. Cox

      v. State, 706 N.E.2d 547, 551 (Ind. 1999). The State need only have proven the

      alleged violations by a preponderance of the evidence. Id. We consider all the

      evidence most favorable to the judgment without reweighing the evidence or

      judging the credibility of witnesses. Id. If there is substantial evidence of

      probative value to support the trial court’s conclusion that a defendant has



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-559 | July 30, 2019   Page 3 of 5
      violated any term of community corrections, we will affirm the trial court’s

      decision to revoke placement. Id.


[6]   At the revocation hearing, case manager Jennifer Wallace testified that

      Snodgrass was administered drug screens as a condition of his home detention

      placement and he had failed multiple screens. Corresponding drug screen

      reports disclosed that Snodgrass tested positive for methamphetamine on six

      occasions. Snodgrass testified that he was addicted to methamphetamine. As

      such, he does not contest the sufficiency of the evidence to establish that he

      violated a term of his home detention placement. Rather, he asserts that the

      trial court failed to consider “numerous local options available for Snodgrass to

      receive inpatient treatment and still remain in his direct placement.”

      Appellant’s Brief at 8.


[7]   In McQueen v. State, 862 N.E.2d 1237 (Ind. Ct. App. 2007), the appellant’s

      direct commitment to community corrections was revoked after he tested

      positive for drugs and violated rules of his work release center. We considered

      his argument “that the court should have placed him back in the Work Release

      Center or considered an alternative placement” and clarified that a defendant is

      not entitled to choose where a sentence will be served:


              Both probation and community corrections programs serve as
              alternatives to commitment to the DOC, and both are made at
              the sole discretion of the trial court. … A defendant is not
              entitled to serve a sentence in either probation or a community
              corrections program. Rather, placement in either is a “matter of
              grace” and a “conditional liberty that is a favor, not a right.”

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-559 | July 30, 2019   Page 4 of 5
       Id. at 1242 (internal citation omitted).


[8]    Likewise, Snodgrass violated the terms of his placement, his placement was

       revoked, and he had no entitlement to a future placement of his choice. In the

       order committing Snodgrass to the DOC, the trial court observed that

       Snodgrass “is not eligible for Vigo County Community Corrections,”

       recommended completion of a Purposeful Incarceration program, and included

       the language:


               Upon successful completion of the clinically appropriate
               substance abuse treatment program as determined by IDOC, the
               court will consider a modification.


       Appealed Order at 1. Snodgrass had previously been afforded sentencing

       leniency and substance abuse treatment programs yet he continued to use

       methamphetamine. He has no entitlement to inpatient treatment or the

       continuance of his home detention placement.



                                               Conclusion
[9]    Finding no error, we affirm the order revoking Snodgrass’s direct placement

       and ordering him to serve nine years of his sentence in the DOC.


[10]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-559 | July 30, 2019   Page 5 of 5